Citation Nr: 1116334	
Decision Date: 04/27/11    Archive Date: 05/05/11

DOCKET NO.  09-45 406	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon


THE ISSUES

1.  Entitlement to service connection for tinnitus.  

2.  Entitlement to service connection for a right shoulder disorder.  


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' Affairs


ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel





INTRODUCTION

The Veteran served on active duty from June 2000 to June 2006, with prior inactive service totaling three months and twenty-two days.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision entered by the VARO in Portland, Oregon, in September 2007, in which entitlement to service connection for tinnitus and for a right shoulder disorder were denied.  

The issue of the Veteran's entitlement to service connection for a right shoulder disorder is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the VA's Appeals Management Center (AMC) in Washington, DC.


FINDING OF FACT

The Veteran has tinnitus that is causally or etiologically related to military service.


CONCLUSION OF LAW

Tinnitus was incurred during active service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

Before addressing the merits of the Veteran's claim on appeal, the Board is required to ensure that the VA's duties to notify and assist have been satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2010); 38 C.F.R. § 3.159 (2010). However, the Board finds that such discussion is unnecessary because the grant of service connection represents a complete grant of that benefit.
The Veteran essentially contends that he has tinnitus based on inservice acoustic trauma.  The law provides that service connection will be granted if it is shown that the appellant suffers from disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury or disease in line of duty, in the active military, naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  In addition, certain chronic diseases, including an organic disease of the nervous system may be presumed to have been incurred during service if the disorder becomes manifest to a compensable degree within one year of separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2010).

Service connection also may be granted for any disease initially diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection generally requires evidence of a current disability with a relationship or connection to an injury or disease or some other manifestation of the disability during service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) (citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  

Alternatively, the nexus between service and the current disability may be satisfied by medical or lay evidence of continuity of symptomatology and medical evidence of a nexus between the present disability and the symptomatology.  See Voerth v. West, 13 Vet. App. 117 (1999); Savage v. Gober, 10 Vet. App. 488, 495 (1997).

Service department records indicate that the Veteran's military occupational specialty was in the field of avionic systems and he credibly reports having been assigned the duties of an avionics systems technician.  His work was aboard aircraft while they were in full mechanical operation.  Use of ear protection is also reported.  

In this instance, the Veteran offers a credible account that is otherwise not contradicted by evidence on file, to the effect that he was subject to excessive noise exposure in service when he was in close proximity to operating aircraft.  He also credibly reports having experienced inservice tinnitus and that his tinnitus would come and go while he remained on active duty.  Also, he alleges that his tinnitus has been noted by him since his discharge from military service in 2006.  

Through no fault of the Veteran, his service treatment records are largely unavailable and the RO has formally determined through its August 2007 memorandum that the Veteran's service treatment records do not exist or that further efforts to obtain same would be futile.  In light of this, the Board recognizes that it must employ a "heightened" duty "to explain its findings and conclusions and to consider carefully the benefit-of-the-doubt rule."  See Cromer v. Nicholson, 19 Vet. App. 215, 217- 18 (2005), quoting O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991); accord Russo v. Brown, 9 Vet. App. 46, 51 (1996) (explaining that precedent does "not establish a heightened 'benefit of the doubt,' only a heightened duty of the Board to consider applicability of the benefit of the doubt rule, to assist the claimant in developing the claim, and to explain its decision when the veteran's medical records have been destroyed").

Here, the only pertinent service treatment record is the report of an enlistment medical examination in February 2000 which identified no pertinent complaint or finding as to claimed tinnitus.  Shortly after service, the Veteran was afforded multiple VA medical examinations in November 2006, at which he reported having experienced tinnitus early in his military career while working as an F-16 avionics technician and having had it ever since.  No work-related history or a history of recreational noise exposure was set forth by the examiner.  Examination revealed unilateral tinnitus affecting only the right ear that was occurring once weekly for a period of approximately two minutes, and his tinnitus was judged to be loud and severe.  As for etiology, the VA examiner noted that the frequency and short duration of the Veteran's tinnitus was not characteristic of tinnitus associated with acoustic trauma, but despite that fact, if there was a showing of decreased hearing in the right ear after service discharge, then his tinnitus was in the opinion of the examiner most likely caused by the same factors that led to loss of hearing sensitivity.  

In this case, the VA audiologist who diagnosed the Veteran's tinnitus and offered the opinion referenced above also tested the Veteran for hearing loss.  That testing demonstrated mild hearing loss of the Veteran's right ear at a point in time just five months following his service separation.

Analysis of the record demonstrates evidence tending to show the service incurrence of tinnitus.  The Veteran has credibly chronicled that his tinnitus began in service and has continued to be present ever since.  The Veteran is competent to report what comes to him through his senses.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Washington v. Nicholson, 19 Vet. App. 362, 368-69 (2005); Layno v. Brown, 6 Vet. App. 465, 469 (1994).  Tinnitus is subjective and cannot be diagnosed objectively, and as indicated above, the Veteran has offered a credible chronology as to the service onset of his tinnitus and its continuing presence.

Based on available information, including the Veteran's credible statements, the Veteran experienced acoustic trauma in service.  There is medical evidence of tinnitus within a few months of his release from active duty and there is some medical evidence linking the Veteran's tinnitus to service.  On that basis, service connection for tinnitus is warranted.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  


ORDER

Entitlement to service connection for tinnitus is granted.


REMAND

The Veteran also seeks service connection for a right shoulder disorder, indicating that there was continuous strain of that shoulder while working on aircraft avionics in the pulling of weights ranging from one to one hundred pounds up to one hundred times daily.  He asserts having sought and received inservice medical care for his right shoulder problems, but service treatment records are largely unavailable other than an enlistment medical evaluation in February 2000 showing no right shoulder complaints or findings.  

The Veteran was provided a VA medical examination in November 2006, findings from which yielded a diagnosis of chronic right shoulder strain with impingement.  Medical history obtained at that time indicated that the Veteran's right shoulder pain began in 2001 with subsequent flare-ups in service and after service, including when trying out for a varsity basketball team at a community college in October 2006.  The examiner also noted the Veteran's weekend work involving up to ten hours a day replacing roofs.  

Review of the report of the November 2006 joints examination by VA indicates that the examiner did not offer an opinion as to the nexus between the Veteran's right shoulder disorder and his period of military service.  That being the case, and based on the postservice history of basketball play and roofing work, obtaining a further medical examination and history as to any intercurrent injury, as well as a medical opinion as to nexus, is required.  

Accordingly, this portion of the appeal is REMANDED for the following actions:

1.  The RO/AMC should schedule the Veteran for a VA examination in order to assess the nature and etiology of his right shoulder disorder.  The Veteran's VA claims folder should be made available to the examiner for use in the study of this case and the report of such examination should indicate that the claims folder was made available and reviewed.  The examination should include a detailed review of the Veteran's history and current complaints, inclusive of any and all postservice injuries involving the right shoulder, as well as a comprehensive clinical evaluation and any and all indicated diagnostic testing deemed necessary.  All pertinent diagnoses should be set forth.  

The examiner is asked to provide a medical opinion as to the following:

Is it at least as likely as not (50 percent or more probability) that the Veteran's right shoulder disorder is related to his period of active duty from June 2000 to June 2006?

The clinician is advised that the term as likely as not does not mean within the realm of possibility.  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is medically sound to find in favor of a nexus as to find against any such nexus.  More likely and as likely support a finding that there is a nexus; less likely weighs against such a finding.

The examiner is also requested to provide a rationale for any opinion expressed.  If a conclusion cannot be reached without resort to speculation, the examiner should so indicate in the prepared examination report and the reasons why.

2.  After ensuring that all requested development has been completed in accordance with the instructions noted above, the claim remaining on appeal should be readjudicated on the basis of all pertinent evidence and all governing law and regulations.  If the benefit sought by this appeal continues to be denied, the Veteran and his representative should be furnished a supplemental statement of the case and afforded a period of time in which to respond, before returning the claims folder to the Board for final review.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purpose of this remand is to obtain additional evidentiary development and to preserve the Veteran's due process rights.  No inference should be drawn as to the outcome of this matter by the actions herein requested.

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals






Department of Veterans Affairs


